Citation Nr: 0825644	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-34 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for photophobia, 
claimed as light sensitivity, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by dizziness and lightheadedness.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD) with depression.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1987 to August 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, that, in pertinent part, granted service connection 
for PTSD with depression and assigned an initial 30 percent 
rating; and denied service connection for photophobia, 
dizziness and tinnitus.

The issues of service connection for dizziness and tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There are no objective signs or symptoms, or any 
functional impairment associated with the veteran's 
photophobia and photophobia is not shown to be of service 
origin.  

2.  The service-connected PTSD with depression has been, 
since service, manifested by depressed mood, anger outbursts, 
decreased concentration, irritability, difficulty in 
establishing effective work and social relationships, and 
chronic sleep impairment; GAF scores have ranged from 50-60 
throughout the appeal period.


CONCLUSIONS OF LAW

1.  Photophobia was not incurred in or aggravated by service, 
and it is not due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2007). 



2.  The criteria for an initial evaluation in excess of 30 
percent for the service-connected PTSD with depression have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2001, June 2005, January 2006, 
March 2006 and May 2006.  

These notifications substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Moreover, the Statement of the Case, issued in October 2006 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate the claims.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for photophobia, claimed 
as light sensitivity.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records are negative for complaints or 
findings of light sensitivity or photophobia.  

In a June 1997 memorandum, a private optometrist indicated 
that the veteran expressed concern that his vision was not 
what he thought it should be.  According to the optometrist, 
the veteran reported trouble focusing on objects far and 
near, and at times it would take several seconds and multiple 
blinks of the eye to clear an object.  After a complete eye 
examination in January 1997, the optometrist determined that 
the veteran had an accommodative spasm, chronic dry eyes, and 
myopia.  His vision improved with contact lenses, but the 
chronic dry eye and accommodative problems persisted.  The 
focusing still reportedly took several seconds to clear at 
times.  Photosensitivity to light was not mentioned in the 
memorandum.  

At a VA vision examination in August 1997, the veteran 
continued to complain of difficulty focusing.  The veteran 
did not mention light sensitivity or photophobia.  

At a February 2006 VA examination, the veteran reported being 
photophobic all the time, and not just when he suffered from 
his chronic headaches.  He described his headaches as 
occurring from the occiput to the side of his head.  
Sometimes they occurred on the left side only, and other 
times they were bilateral.  The headaches lasted from 30 
seconds to a couple of minutes.  They started as a 5 or 6 out 
of 10 in severity, then tapered down over the next 5 to 15 
minutes until they were gone.  That happened 2-3 times per 
week.  His photophobia did not change during his headache 
episodes.  

In short, the first evidence of any photophobia, or light 
sensitivity, comes many years after separation from service, 
and there is no medical link showing any causal connection 
between the veteran's Gulf War service and his claimed light 
sensitivity.  None of the eye/vision examinations contain any 
findings regarding photophobia.  

There is no evidence of record, other than the appellant's 
contentions, that his claimed photophobia is related to any 
disease or injury incurred in or aggravated by service.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether his current 
light sensitivity is a manifestation of a disability that was 
incurred in or aggravated by service.  

Moreover, there is no medical diagnosis of a disability 
associated with the veteran's photophobia, and no evidence 
that the veteran's claimed light sensitivity causes any 
functional impairment.  A claim for service connection 
requires medical evidence showing that the veteran currently 
has the claimed disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997.  Service connection may not be granted 
unless a current disability exists.  In other words, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Absent proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, there is no medical 
evidence establishing a current diagnosis of a disability 
manifested by photophobia for which service connection may be 
established.  

The Board must also consider whether service connection is 
warranted based on an undiagnosed illness, given that the 
veteran had active service in the Persian Gulf between 1989 
and 1991.  Under 38 C.F.R. § 3.317, a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability may establish service-connection for that 
disability, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See also Extension of the Presumptive Period for 
Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-
75,672 (December 18, 2006).  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following): (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multisymptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i) (2007).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).

The veteran asserts that he has photophobia that is constant, 
and remains unchanged when he gets headaches.  Although a 
medical opinion as to the likely etiology of the veteran's 
claimed photophobia is not of record, service connection 
based on an undiagnosed illness is not warranted in this case 
because the veteran's claimed photophobia has not been shown 
to cause any functional impairment, and there are no 
objective signs or symptoms of a disability associated with 
the claimed photophobia; thus, it cannot be considered an 
undiagnosed illness for purposes of 38 C.F.R. § 3.317.  

In sum, the medical evidence in this case does not support 
the veteran's contentions that he has photophobia that is 
related to his military service, or that any current 
photophobia causes functional impairment.  The preponderance 
of the evidence is against the claim of service connection 
for photophobia; there is no doubt to be resolved; and 
service connection for photophobia is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


III.  Increased Rating

The veteran seeks an initial rating in excess of 30 percent 
for the service-connected PTSD with depression.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

At a December 1997 VA psychiatric examination, the veteran 
reported exaggerated startle response.  At the time of the 
examination, the veteran had completed 3 1/2 years of a four 
year electrician's apprentice program.  He lived with his 
girlfriend and had no legal problems.  On examination, he was 
polite and cooperative.  He was well-groomed and had good 
hygiene.  Memory was normal and he appeared to be of average 
intelligence.  Mood was dysthymic.  Speech was goal directed 
and linear.  Clinical testing was consistent with depressed 
mood feeling useless, and withdrawing from previous 
activities. The two PTSD scales were slightly elevated 
indicating that the veteran endorsed many of the symptoms and 
behaviors typically associated with PTSD.  The veteran 
reported that his severe joint pain has changed him, and that 
he used to be outgoing and active, but now kept to himself.  
He slept more and sometimes felt "completely wiped out."  
He had spells when he felt emotional and tearful.  

The examiner concluded that the veteran was a pleasant, 
cooperative young man who expressed significant distress over 
his failing health and the pain he experienced in his joints.  
He met the criteria for dysthymic disorder in that he had 
depressed mood and had lost interest in his favorite 
activities.  He also reported weight gain, hypersomnia, low 
energy and fatigue, and worried about the future.  The 
veteran tended to experience psychological distress in the 
form of physical or medical illness.  The impression was 
dysthymic disorder.  GAF was 60.

An August 2004 outpatient mental health report noted that the 
veteran had been depressed because he had been out of work 
for the prior three months and his medical problems were very 
burdensome.  He reported some suicidal ideation, but no 
intent.  Appetite was ok, sleep was on and off.  The veteran 
had an interest in fishing and hunting, but had been in too 
much pain to engage in those activities after becoming 
injured in a fall from a cooling tower in 1996.  The veteran 
did not relive his combat experience, but did avoid violent 
or gory media.  On examination, the veteran had a depressed 
mood.  He was neatly dressed and groomed, and eye contact was 
good.  Speech was clear and there were no abnormal or 
involuntary movements.  The veteran complained of difficulty 
with recall, especially for his trade study, although his 
capacity to concentrate was "OK" currently.  The veteran 
had no history of psychotic signs or symptoms.  The veteran 
was disoriented for the month, but oriented for place, 
person, season, year, and dates.  The assessment was major 
depression, recurrent with anxious features; rule out PTSD.  

At an October 2005 private psychological evaluation, the 
veteran reported depression, difficulty with anger and 
violent outbursts, and relationship difficulties.  The 
veteran reported that a relationship with his girlfriend 
ended after he became angry, and gave her a concussion from 
body-slamming her on the ground.  From about 1993 to 2000, 
the veteran was involved with another woman, but that 
relationship failed because of conflicts and him being 
unavailable for her.  

The veteran worked as an electrician until he suffered a neck 
and shoulder injury in 2002.  On examination, the veteran 
appeared depressed and anxious about his current physical 
situation.  He continued to have chronic pain and symptoms 
that were similar to fibromyalgia.  He appeared to have 
chronic PTSD symptoms to include episodes of depression, 
problems with anger, alcohol and marijuana use and extreme 
difficulties in sustaining relationships.  He also reported 
continued problems with irritable bowel syndrome as well as 
other stress-related symptoms.  The diagnosis was PTSD, 
depressive disorder, alcohol abuse.  GAF was 50.  

At a VA psychiatric examination in February 2006, the veteran 
continued to complain of sleep problems, low mood, low 
energy, low self-esteem, concentration problems, and some 
suicidal ideation, although individual psychotherapy had been 
helpful.  The veteran still exhibited avoidance of traumatic 
memories, markedly diminished interest or participation in 
significant activities, feeling of detachment or estrangement 
from others, restricted affect.  The veteran also had 
symptoms of increased arousal, including irritability, 
outbursts of anger, difficulty concentrating, hypervigilance, 
and exaggerated startle response.  He had reportedly been in 
at least 40 fights since his military discharge, although 
none since 2002.  

The veteran had never married and had reported stormy, 
sometimes violent, relationships with women, although he had 
not been in a serious relationship since 2000.  He got along 
reasonably well with his mother and sister.  He had a number 
of superficial relationships and at least one close friend 
with whom he hunted and fished and went out to dinner.  In 
general, he felt that he did not fit in with other people and 
felt distant.  

On examination, the veteran was clean, appropriately dressed, 
and tense.  Speech was clear, coherent, and cooperative.  
Affect was appropriate, mood was anxious, attention was 
intact, and the veteran was oriented to person, time, and 
place.  Thought process was logical, goal directed, relevant, 
and coherent.  Thought content was unremarkable and there 
were no delusions, hallucinations or other inappropriate 
behavior.  The veteran understood the outcome of behavior.  
Intelligence was average.  Sleep impairment was moderate.   
There was no obsessive or ritualistic behavior.  The veteran 
did not have panic attacks.  Memory was normal.  The 
diagnosis was chronic PTSD, depressive disorder, and cannabis 
abuse in early sustained remission.  GAF was 55.  At the time 
of the examination, the veteran had been employed for 3-4 
months.  

The RO granted service connection for PTSD with depression in 
May 2006 and assigned a 30 percent evaluation effective 
January 11, 2006, the date of receipt of the claim for PTSD.  

The veteran's service-connected PTSD with depression is rated 
as 30 percent disabling under 38 C.F.R. § 4.130 Diagnostic 
Code 9435-9411.  Under Diagnostic Codes 9435 and 9411, a 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In order to warrant the assignment of the next higher 50 
percent rating, the medical evidence must more nearly 
approximate that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The veteran's level of occupational and social impairment 
more closely approximates the criteria for a 30 percent 
evaluation under Diagnostic Code 9411.  Although the veteran 
has difficulty in establishing and maintaining effective work 
and social relationships, and disturbance of motivation or 
mood, symptoms associated with the 50 percent rating, his 
overall level of functional impairment more closely resembles 
the criteria for the 30 percent rating.  Although the veteran 
has some impairment in concentration, this was not shown to 
be more than mild; he was not shown, for instance, to retain 
only highly learned material.  His cognitive functions also 
were found to be completely normal.  Additionally, even 
though the veteran's main symptom is depression, such 
depression does not affect his ability to function 
independently.  The veteran is irritable and angry at times, 
however, he also enjoys fishing, hunting, and going out to 
eat.  He does not have panic attacks.  

The veteran's PTSD symptoms are not insignificant, 
particularly the chronic sleep impairment.  However, the 
medical evidence shows he generally functions satisfactorily, 
with routine behavior, self-care, and normal conversation.  
This symptomatology more nearly approximates the criteria for 
the assignment of the currently assigned 30 percent rating.  

The GAF score range of 50-60 also supports the criteria for a 
30 percent evaluation.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV), a Global Assessment of Function (GAF) score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score range of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  While the GAF 
range of 50-60 dips down into more moderate symptoms, the 
veteran is on the higher end of this range.  The GAF score is 
but one of many criteria in evaluating the severity of the 
veteran's PTSD.  Overall, the veteran's PTSD was noted to be 
moderate and does not rise to the level of a 50 percent 
evaluation.

The applicability of "staged" ratings for the service-
connected PTSD with depression has been considered, as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.

The preponderance of the evidence is against the assignment 
of an initial evaluation in excess of 30 percent for the 
service-connected PTSD with depression; there is no doubt to 
be resolved; and an increased rating is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for photophobia is denied. 

An initial evaluation in excess of 30 percent for the 
service-connected PTSD is denied.


REMAND

The veteran seeks service connection for dizzy spells and 
tinnitus.  Dizzy spells were noted in service, and the 
veteran asserts that his dizzy spells have continued since 
discharge from service.  

At a VA examination in August 1997, the examiner indicated 
that "ABR" testing was conducted in response to the 
veteran's history of dizziness and elevated and absent 
reflexes.  The ABR study was normal, but the examiner did not 
offer an opinion as to the likely etiology of the veteran's 
dizziness.  This examiner did not address the veteran's 
complaints of tinnitus.  

Regarding the claimed tinnitus, the veteran asserts that he 
has experienced intermittent tinnitus since his in-service 
noise exposure.  A VA examiner in a November 1997 addendum to 
the August 1997 examination report opined that the veteran's 
tinnitus was considered a normal auditory process based on 
the veteran's report that it was present only periodically 
and triggered only by loud noise/music.  This examiner did 
not address the veteran's complaints of dizziness.

Recently, however, the veteran submitted a private 
audiological report from February 2006, indicating that the 
veteran had dizziness/imbalance, and severe ringing.  Given 
the veteran's consistent complaints of tinnitus and dizziness 
since service, and the fact that no examiner has addressed 
the complaints of tinnitus and dizziness collectively, the 
veteran should be re-examined.  The examiner should first 
determine if the veteran has a disability manifested by 
tinnitus and dizziness, including, but not limited to 
Meniere's disease, for example.  If any such disability is 
diagnosed, the examiner should opine, based on the veteran's 
reported history and sound medical principles, whether it is 
at least as likely as not that any current disability 
manifested by tinnitus and/or dizziness had its onset during 
service or is otherwise related to any injury or disease 
incurred in service.  See also, McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006)

All pertinent VA and private medical records not already of 
record should be obtained and associated with the claims file 
prior to the examination.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all private treatment records 
of the veteran pertinent to the claims of 
service connection for tinnitus and 
dizziness on appeal that have not been 
previously secured.  Also obtain and 
associated with the claims file all VA 
records pertinent to the veteran's claims.

2.  Schedule the veteran for a VA 
examination conducted by an appropriate 
medical professional to determine the 
current nature and likely etiology of the 
claimed tinnitus and dizziness, including 
whether it began during service.  All 
indicated x-rays and laboratory tests 
should be completed, including an MRI if 
necessary.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should opine whether it is at 
least as likely as not that the claimed 
tinnitus and/or dizziness had its onset 
during, or is otherwise related to, 
service and explain why.  A complete 
rationale must accompany all opinions 
expressed.

3.  Readjudicate the veteran's claims for 
entitlement to service connection for 
tinnitus and dizziness.  Specifically 
consider whether the veteran has a 
disability manifested by tinnitus and/or 
dizziness as a result of service, or that 
was incurred in service.  If any action 
taken is adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


